Matter of Ballard v Yelich (2017 NY Slip Op 06586)





Matter of Ballard v Yelich


2017 NY Slip Op 06586


Decided on September 21, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 21, 2017

524399

[*1]In the Matter of DARNELL BALLARD, Petitioner,
vBRUCE YELICH, as Superintendent of Bare Hill Correctional Facility, Respondent.

Calendar Date: August 7, 2017

Before: Garry, J.P., Lynch, Devine, Aarons and Pritzker, JJ.


Darnell Ballard, Cape Vincent, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. In view of this, and given that petitioner has been granted all the relief to which he is entitled, the petition must be
dismissed as moot (see Matter of Moore v Annucci, 148 AD3d 1445, 1446 [2017]).
Garry, J.P., Lynch, Devine, Aarons and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.